DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1, 3, 4, 6 and 8-19 are pending; claims 1 is amended; claims 8-18 are withdrawn; and claims 2, 5 and 7 are cancelled. Claims 1, 3, 4, 6 and 19 are examined below.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/CN2017/071968, filed 01/20/2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/21/2021 is considered, initialed and is attached hereto.

Withdrawn Objections/Rejections
The previous rejections of claims under 35 U.S.C. 103(a) citing Huang et al. in view of Lou et al., Ng et al. (and further Palmioli et al.) are withdrawn in response to Applicant’s amendments to the independent claim (amendments filed 12/22/2021, regarding covalent attachment).

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Chemiluminescence excited photoelectrochemical competitive immunosensing lab-on-paper device using an integrated paper supercapacitor for signal amplification, Sensor and Actuators B, 208, (2015), p. 546-553 in view of MYBIOSOURCE, (2016). MBS2105085 Technical Data Sheet. https://cdn.mybiosource.com/tds/protocol_manuals/800000-9999999/MBS2105085_TDS.pdf (Accessed 03/22/2022) (3 pages) and Tian et al., Synthesis of N-(aminobutyl)-N-(ethylisoluminol) functionalized gold nanomaterials for chemiluminescent bio-probe, Chem. Commun., (2011), 47, p.4959-4961. 
Wang et al. teach an example of a labeled complex for competitive immunoreaction, the complex comprising an antigen (CEA) a marker protein coupled to the antigen (glucose oxidase) to form a labeled-complex and a signal generation substance (ABEI, Applicant’s elected species 
	Wang fails to teach recombinant antigen (Wang teaches CEA, not recombinant CEA).
Wang is also silent as to how CEA and GOx are attached at the AuNPs (fails to explicitly teach covalently attached).
See also MYBIOSOURCE, an example in the art of recombinantly produced CEA which is also commercially available. See MYBIOSOURCE teaching their recombinantly produced CEA as having high stability over time (the reagent shown to be stable, page 1).
However, see Tian similarly to Wang teach ABEI-functionalized gold nanoparticles (page 4959, col. 1, para 2 to col. 2), specifically the reference teaches “directly conjugated with protein” (page 4961, col. 1, first full paragraph).
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Wang such to substitute the recombinant CEA of MYBIOSOURCE for the CEA antigen of Wang as an obvious matter of a simple substitution of one known commercially available source protein antigen reagent for assay for another. The prior art contained the base product invention (the labeled complex) as is taught by Wang, further Wang differs only in that the CEA of Wang is not recombinantly produced antigen protein. One having ordinary skill could have substituted one known element for the other suitably equivalent reagent and the results of the substitution would have predictably been that the same, namely would have achieved the same labeled competitive reagent. Further, one having ordinary skill would have additionally found the recombinant CEA of MYBIOSOURCE desirable, and therefore been motivated to make the substitution, as a result of its recognized stability. One having ordinary skill would have a reasonable expectation of 
It would have been prima facie obvious to one having ordinary skill in the art that CEA and GOx are covalently coupled when added to the ABEI functionalized gold nanoparticles given that the proteins are directly attached by the chemistry, as is evidenced by the teaching of Tian et al.  
Regarding claim 4, see Wang and the cited art is teaching the same marker protein species as that presently claimed (GOx); it would reasonably be expected therefore that the marker have the same functional groups ("Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)).
Regarding claims 6 and 19, the combination of the cited art addresses applicant’s elected species (isoluminol derivative).
 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of MYBIOSOURCE and Tian et al., as applied to claim 1 above, and further in view of AIDs.gov, “FDA approves first rapid diagnostic test to detect both HIV-1 antigen and HIV-1/2 antibodies”, (2013), https://www.hiv.gov/blog/fda-approves-first-rapid-diagnostic-test-to-detect-both-hiv-1-antigen-and-hiv-12-antibodies#:~:text=The%20U.S.%20Food%20and%20Drug,or%20fingerstick%20whole%20blood%20specimens (Accessed 03/22/2022) (3 pages).
	Regarding claim 3, see Wang as cited in detail previously above. Wang’s assay strategy focuses on the quantification mechanism based on the charged of this paper supercapacitor by 
	However, Wang fails to teach Applicant’s elected species of HIV-1 antigen (claim 3, Applicant’s elected species).
	AIDs.gov teaches detection of HIV-1 antigen permits earlier detection and treatment of HIV-1 infection than is possible by testing for HIV-1 antibodies alone (see page 1, paragraphs 3 and 4).
It would have been prima facie obvious to one having ordinary skill in the art at the time to have modified Wang in order to target HIV-1 antigen (namely, to provide the labeled complex comprising HIV-1 instead of CEA) in order to provide a manner to detect and treat early HIV infection by way of simple, low cost assay. One having ordinary skill in the art would have a reasonable expectation of success performing the modification (modifying to provide the labeled complex comprising HIV-1) considering Wang’s assay system is capable of picomole level detection of a target protein (as is demonstrated for CEA); as such, one would expect the assay capable and applicable for early detection of HIV-1 antigen.
	
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive for the following reasons: 
Remarks pages 7-8 Applicant references amendments to the claims as supported by the originally filed specification.

See new grounds of rejection as set forth in detail above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641